  8:19-cv-00233-RFR-CRZ Doc # 52 Filed: 04/27/20 Page 1 of 2 - Page ID # 168



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JO ANN POLAND, as Personal
Representative of the Estate of Grace E.
Wetterberg, Deceased;                                       8:19CV233

                    Plaintiff,
                                                              ORDER
       vs.

PRAIRIE MEADOWS MANAGEMENT
NE, LLC, JEA SENIOR LIVING, INC.,
HBC HOLDINGS, LLC, HSH
MANAGEMENT HOLDINGS, LLC, HSH
HOLDINGS, LLC, OMAHA CARE
GROUP, LLC, HSH-JEA
PROPERTIES, LLC, HSH PROPERTY
HOLDINGS, LLC, HSH-JEA
MANAGEMENT, LLC, and JOHN DOES
1 - 2,

                    Defendants.



      On March 11, 2020, after conferring with counsel, the court ordered that
“Except as to the anticipated 30(b)(6) depositions and written discovery to locate
witnesses, discovery and all unexpired case progression deadlines are stayed
pending further order of the court.” (Filing No. 49). Defendants now move,
unopposed, to stay the remaining deposition and related written discovery
deadlines for 90 days. (Filing No. 51). The current deposition and written discovery
deadlines are both August 3, 2020.


      The court is cognizant of the strains that the COVID-19 pandemic has
created on many litigants. However, the court must remain equally cognizant of its
duty to ensure the just and speedy progression of civil matters. See Fed R. Civ. P.
1. Therefore, the court declines to stay the remaining deadlines, but will revisit the
  8:19-cv-00233-RFR-CRZ Doc # 52 Filed: 04/27/20 Page 2 of 2 - Page ID # 169



need for an extension, continuance, or stay at the status conference set
hereinbelow.


     Accordingly, IT IS ORDERED:


        1)     Defendants’ Unopposed Motion to Extend Deadlines (Filing No. 51)
               is denied. The deposition and written discovery deadlines remain
               August 3, 2020.


        2)     The telephonic status conference set before the undersigned
               magistrate judge on May 7, 2020 at 9:00 a.m. is continued to July 28,
               2020 at 10:30 a.m. to discuss the necessity of an additional
               continuance or stay.

     Dated this 27th day of April, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
